Citation Nr: 1000265	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-22 923	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease with disc protrusion, 
and with chronic low back pain.

2.  Entitlement to a disability rating in excess of 10 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



FINDINGS OF FACT

1.	The Veteran in this case had periods of active service 
from September 1997 to January 1998 and from August 2004 to 
January 2006 and from May 2007 to July 2008.

2.	On November 24, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, in a November 2009 
communication, stated that he was withdrawing his appeal and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.


		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


